EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 11	delete “the” which appears prior to “solid carrier particles”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-13, 15, 16, and 18-34 are allowed.

The present invention is drawn to a method for producing a solid MgCl2 supported catalyst component comprising the steps of:  (a) providing solid carrier particles of MgCl2•mROH adduct, (b) pre-treating the solid carrier particles with a compound comprising a group 13 metal, (c) treating pre-treated solid carrier particles with a compound comprising a transition metal of group 4 to 6, and (d) recovering the solid MgCl2 supported catalyst component, wherein the solid carrier particles are contacted with an internal organic compound of formula (I) before treating solid carrier particles in step (c), wherein in formula (I), R1 is a linear or branched C2 to C6 alkyl group.  See claims for full details.  
                                           
    PNG
    media_image1.png
    123
    316
    media_image1.png
    Greyscale



Subject of claims is patentably distinct over the closest reference, Brita et al. (US 9,200,094).  Reference teaches a process of polymerizing ethylene in the presence of a catalyst component comprising a contact product of MgCl2•EtOH, TiCl4, and methyl tetrahydrofurfuryl ether.  The tetrahydrofurfuryl ether does not meet structural requirements set forth for the organic compound of formula (I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 29, 2022